Servicer's Certificate for the Collection Period October 01, 2010 through October 31, 2010 for Payment Date of November 15, 2010 Toyota Auto Receivables 2010-A Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 30 Interest Accrual Period 31 Actual/360 Days 31 Initial Principal Final Beginning Beginning Principal Prior Principal Current Ending Ending Class Balance Scheduled Principal Principal Distributable Principal Distribution Principal Principal Principal Payment Date Balance Factor Amount Carryover Amount Carryover Balance Factor A-1 5/16/11 0.2916834 0.1917125 A-2 5/15/12 1.0000000 1.0000000 A-3 12/16/13 1.0000000 1.0000000 A-4 5/16/16 1.0000000 1.0000000 Total 0.6928507 Interest Prior Interest Current Total Class Interest Rate Distributable Interest Distribution Interest Principal & Amount Carryover Amount Carryover Interest Distribution A-1 0.36148% A-2 0.75000% A-3 1.27000% A-4 1.86000% Total Credit Enhancement Reserve Account Overcollateralization Initial Deposit Amount Aggregate Pool Balance Specified Reserve Account Amount Total Note Balance: Beginning Balance Overcollateralization Amount: Withdrawals Target Overcollateralization Amount: Amount Available for Deposit Amount Deposited to the Reserve Account Reserve Account Balance Prior to Release Reserve Account Required Amount Reserve Account Release to Seller Ending Reserve Account Balance Page 1 of 4 Servicer's Certificate for the Collection Period October 01, 2010 through October 31, 2010 for Payment Date of November 15, 2010 Toyota Auto Receivables 2010-A Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 30 Interest Accrual Period 31 Actual/360 Days 31 Liquidations of Charge-offs and Repossessions Amount Liquidated Contracts 50 vehicles Gross Principal of Liquidated Receivables Principal of Repurchased Contracts, previously charged-off Net Liquidation Proceeds Received During the Collection Period Recoveries on Previously Liquidated Contracts Net Credit Losses for the Collection Period Cumulative Credit Losses for all Periods 184 vehicles Repossessed in Current Period 29 vehicles Delinquent and Repossessed Contracts Percentage of Current Month Number of Contracts Units Percentage of Current Month Receivables Pool Balance Balance 30-59 Days Delinquent 0.79% 0.80% 60-89 Days Delinquent 0.14% 0.15% 90-119 Days Delinquent 0.05% 47 0.06% 120 or More Days Delinquent 0.00% 0 0.00% Total Delinquencies Repossessed Vehicle Inventory 37 * Included with Delinquencies Above Pool Data Original Prior Month Current Month Receivables Pool Balance Number of Contracts Weighted Average APR 5.82% 5.81% 5.81% Weighted Average Remaining Term (Months) Page 2 of 4 Servicer's Certificate for the Collection Period October 01, 2010 through October 31, 2010 for Payment Date of November 15, 2010 Toyota Auto Receivables 2010-A Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 30 Interest Accrual Period 31 Actual/360 Days 31 Collections Amount Principal Payments Received Prepayments in Full Interest Payments Received Aggregate Net Liquidation Proceeds Interest on Repurchased Contracts Total Collections Principal of Repurchased Contracts Principal of Repurchased Contracts, prev charged-off Adjustment on Repurchased Contracts Total Repurchased Amount Distributions Calculated Amount Amount Paid Shortfall Servicing Fee Interest - Class A-1 Notes Interest - Class A-2 Notes Interest - Class A-3 Notes Interest - Class A-4 Notes Priority Principal Payment Reserve Account Deposit Regular Principal Payment Additional Trustee Fees and Expenses Excess Amounts to Depositor N/A Noteholder Distributions Interest Per $1000 of Principal Per $1000 of Amount Per $1000 of Distributed Original Balance Distributed Original Balance Distributed Original Balance Class A-1 Notes Class A-2 Notes Class A-3 Notes Class A-4 Notes Page 3 of 4 Servicer's Certificate for the Collection Period October 01, 2010 through October 31, 2010 for Payment Date of November 15, 2010 Toyota Auto Receivables 2010-A Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER I hereby certify to the best of my knowledge that the report provided is true and correct. /s/ Wei Shi Wei Shi Vice President, Head of Treasury & Planning Page 4 of 4
